PER CURIAM.
We reverse the trial court’s order dismissing the complaint and remand with instructions to permit plaintiffs to amend the original complaint to allege that defendants failed to obtain an adequate estoppel letter. “The mere possibility that the plaintiff has a cause of action requires that leave to amend the pleadings be given, provided the privilege to amend has not been abused.” General Container Serv., Inc. v. William H. McGee & Co., 734 So.2d 570, 570 (Fla. 3d DCA 1999).
Reversed and remanded.